Title: To Benjamin Franklin from the Pennsylvania Assembly Committee of Correspondence, 16 October 1772
From: Pennsylvania Assembly Committee of Correspondence
To: Franklin, Benjamin


Sir,
Philadelphia Octr. 16. 1772
We transmit inclosed the Resolves of the House appointing us their Committee of Correspondence, and you their Agent to transact the Affairs of this Province in Great Britain.
The Instructions given by former Assemblies, respecting the Trade and Commerce and other general Rights, and Liberties of America, have been so full and explicit, that nothing material occurs in Addition to them. We have therefore only to desire, in case any Measures should be pursued that may by any means affect them, that you would exert your utmost Endeavours in Opposition; and that, on the Contrary, should any thing offer which may seem likely to restore that Harmony between Great Britain and her Colonies, so necessary to their mutual Safety and Happiness, that you will promote it by every mean in your Power.
We are also ordered to inform you that the House, taking into their Consideration your Salary for the ensuing Year, have resolved, that you shall be allowed at the Rate of five Hundred Pounds Sterling per Annum for the first Six Months, and afterwards at the Rate of three Hundred Pounds Sterling. We are your Assured Friends
Jos. Galloway SpeakerSaml RhoadsSl Shoemaker.Wm. RodmanIsa: Pearson
Benjamin Franklin Esqr.
 
Endorsed: Pennsylvania Committee of Correspondence 1772 Salary reduced from £500 per Annum to £300
